FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERTO JORGE VARGAS-                            No. 10-71821
RODRIGUEZ,
                                                 Agency No. A099-632-993
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Alberto Jorge Vargas-Rodriguez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005), and we deny the petition for review.

      Vargas-Rodriguez’s contention that the BIA violated his right to due process

by not addressing his claim of ineffective assistance of counsel fails because he has

not established prejudice resulting from the BIA’s omission. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process claim).

      Vargas-Rodriguez has failed to raise in his opening brief, and therefore has

waived, any challenge to the agency’s denial of his application for cancellation of

removal. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not

raised in a petitioner’s opening brief are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-71821